J-S34044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD HOWARD                              :
                                               :
                       Appellant               :   No. 495 WDA 2022

              Appeal from the PCRA Order Entered April 1, 2022
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0000530-2010


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: September 30, 2022

        Donald Howard (Howard) appeals from the order of the Court of

Common Pleas of Erie County (PCRA court) dismissing his serial petition for

relief under the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

After review, we affirm.

        In February 2011, a jury found Howard guilty of second-degree murder,

robbery, theft by unlawful taking and burglary.1 After the trial court sentenced

him to life imprisonment, Howard filed a direct appeal that we later dismissed.

The PCRA court reinstated his direct appeal rights nunc pro tunc following

which he filed another direct appeal. In March 2013, we affirmed his judgment

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(b), 3701(a)(1)(i), 3921(a) and 3502(a).
J-S34044-22


of sentence.   See Commonwealth v. Howard, 69 A.3d 181 (Pa. Super.

2013) (unpublished memorandum).

     In February 2014, Howard filed his first PCRA petition raising two

ineffective assistance of counsel claims and a claim that he was denied the

right to confront a witness whose testimony was admitted into evidence

through a police witness. Howard refused the appointment of PCRA counsel

and amended his petition to raise additional claims. At the PCRA hearing, the

PCRA court conducted an on-the-record colloquy under Commonwealth v.

Grazier, 73 A.2d 81 (Pa. 1998) and Pa.R.Crim.P. 121, following which the

PCRA court determined that Howard validly waived his ruled-based right to

counsel in a first-time PCRA petition.     After hearing testimony from both

Howard and his trial counsel, the PCRA court entered an order dismissing the

petition. After the dismissal, Howard filed a counseled appeal. In January

2016, this Court affirmed the PCRA court’s dismissal of Howard’s petition. See

Commonwealth v. Howard, 136 A.3d 1026 (Pa. Super. 2016) (unpublished

memorandum).

     After unsuccessfully filing several more petitions, Howard filed this serial

petition for PCRA relief on January 31, 2022, which he labeled “Brady v.

Maryland Claim of Actual Innocence.” On March 10, 2022, the PCRA court

gave notice of its intent to dismiss the petition without hearing under

Pa.R.Crim.P. 907(1). In the notice, the PCRA court explained that Howard’s

petition was filed over eight years after his judgment of sentence became


                                     -2-
J-S34044-22


final, thus requiring him to plead and prove that his petition fell under the

three    enumerated      timeliness    exceptions   set   forth   under   42   Pa.C.S.

§§ 9545(b)(1)(i)-(iii). Finding that Howard failed to plead and prove any of

the exceptions, the PCRA court explained:

               Although Howard raises claims of prosecutorial misconduct
        that occurred at trial, he does not allege in his Petition that his
        failure to timely raise the claim within the one-year time bar was
        the result of government interference or misconduct, as required
        under Section 9545(b)(1)(i), nor does he claim that any of the
        alleged facts underlying his claims were unknown to him at the
        time of trial or could not have been ascertained by the exercise of
        due diligence. Neither does Howard make any claim concerning
        the retroactive application of a constitutional right. Indeed, he
        fails to even acknowledge that his Petition is filed beyond the one-
        year time bar despite that fact that at least one prior PCRA Petition
        at this docket was dismissed for that very reason. See Notice of
        Intent to Dismiss PCRA Without Hearing Pursuant to Pa.R.Crim.P.
        907(1), Docket No. 530-2010 (Erie. Co. April 22, 2020) (Mead,
        J.). The PCRA’s statutory time bar remains just as applicable
        today as it did then. Because Howard’s present Petition does not
        allege an exception to the one-year time bar of Section
        9545(b)(1), it is patently untimely and must be dismissed.

Rule 907 Notice, 3/10/22, at 2-3 (footnote omitted).

        After receiving Howard’s response, the PCRA court entered its order

formally dismissing the serial petition without hearing on April 1, 2022.2


____________________________________________


2 Upon review of the trial court docket, we discovered that the there was no
entry for the PCRA court’s April 1, 2022 order dismissing the petition. Rather,
there was only an entry on that same date for a second notice of intent to
dismiss. Under Pa.R.A.P. 301(a)(1), an order is not appealable until it has
been entered upon the trial court docket. As a result, on July 15, 2022, we
entered an order directing the Erie County Clerk of Courts to docket the April
1, 2022 “Order” dismissing Howard’s serial PCRA petition and to forward this
(Footnote Continued Next Page)


                                           -3-
J-S34044-22


Howard subsequently filed this appeal to reassert the merits of the claims he

raised in his serial petition.3

       Before considering the merits of Howard’s serial PCRA petition, we first

consider whether the PCRA court properly found that it was untimely under

the PCRA’s jurisdictional time-bar. A PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment becomes final at the

conclusion of direct review, “including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). Because

the timeliness requirements of the PCRA are jurisdictional in nature, courts

cannot address the merits of an untimely petition. See Commonwealth v.

Moore, 247 A.3d 990, 998 (Pa. 2021).

       Here, Howard’s judgment of sentence became final in 2013 after he

declined to file a petition for allowance of appeal in our Supreme Court after

we affirmed his judgment of sentence. See 42 Pa.C.S. § 9545(b)(3) (“For


____________________________________________


Court a copy of the amended trial court docket, which was since been
completed.

3 We review the decision to deny PCRA relief to determine whether the decision
“is supported by evidence of record and whether it is free of legal error.”
Commonwealth v. Hart, 199 A.3d 475, 481 (Pa. Super. 2018) (citation
omitted). Where the PCRA court declined to hold an evidentiary hearing, we
consider whether the petition presented any genuine issues of material fact
that warranted a hearing. Id. We review the court’s legal conclusions de
novo. Id.

                                           -4-
J-S34044-22


purposes of this subchapter, a judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”).

      Howard’s serial petition was not filed until January 31, 2022, thus

making it patently untimely.      To overcome the one-year time bar, “[i]t is

[Howard’s] burden to allege and prove that one of the timeliness exceptions

applies.” Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008)

(citation omitted). The timeliness exceptions include:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Any petition invoking an exception must be

filed within one year of the date the claim could have been presented. Id. at

§ 9545(b)(2).

      On appeal, Howard again fails to assert any of the timeliness exceptions

to the PCRA jurisdictional time-bar. In fact, Howard fails to even acknowledge

the basis for the PCRA court’s dismissal of his serial petition, even though, as


                                      -5-
J-S34044-22


noted, the court gave him notice that his petition was being dismissed for

failure to plead and prove any of the exceptions. Instead, Howard does on

appeal what he did in the PCRA court and goes forward with his argument as

if he is entitled to merits review regardless of the PCRA time-bar. However,

as stated above, the PCRA’s timeliness requirements are jurisdictional in

nature and cannot be overlooked. As a result, Howard’s continued failure to

even attempt to plead and prove any of the timeliness exceptions compels us

to affirm the PCRA court’s order dismissing his serial petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                                     -6-